Lundberg Stratton, J.,
dissenting.
{¶ 12} I do not believe that collateral estoppel precludes SERB from determining whether the school board’s nonrenewal of Rauch’s contract resulted in a ULP in violation of R.C. Chapter 4117.
{¶ 13} In Fort Frye I, I joined a dissent authored by Justice Cook in which she concluded that “collateral estoppel should not apply to mixed-motive cases under SERB’S jurisdiction.” Fort Frye Teachers Assn., OEA/NEA v. State Employment Relations Bd. (1998), 81 Ohio St.3d 392, 398, 692 N.E.2d 140 (Cook, J., dissenting). I continue to adhere to that well-reasoned dissent.
{¶ 14} I write here to re-emphasize my belief that requiring SERB to find that a ULP occurred based on the federal jury’s determination that the school board violated Rauch’s First Amendment rights encroaches upon SERB’S “exclusive jurisdiction to decide matters committed to it pursuant to R.C. Chapter 4117.” (Emphasis added.) Franklin Cty. Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9 (1991), 59 Ohio St.3d 167, 572 N.E.2d 87, paragraph one of the syllabus. In this case, SERB issued its initial order finding that the board’s nonrenewal of Rauch’s contract did not result in a ULP on July 22, 1991, which was a month before Rauch even filed his complaint in federal court. By eviscerating SERB’S exclusive jurisdiction to determine a ULP, we permit employees to forum-shop their discrimination claims between federal courts and SERB, a situation that does not represent the intent of the General Assembly in resolving state labor claims. Therefore, I respectfully dissent.